Title: Obituary of Elizabeth Quincy Smith, 6 October 1775
From: UNKNOWN
To: 


     Weymouth Octer. 6th 1775
     Last Sabbath departed this Life universally lamented Mrs. Elizabeth Smith, the amiable and virtuous Consort of the Revd. Mr. William Smith of this town; Aged 53 years. She has left a disconsolate Husband and four Children to mourn her Loss.
     No external motives to virtue with which mankind are favoured are more powerfully operative than living Examples of Piety and goodness: But next to these, perhaps, may be ranked the faithfull Coppies of Piety and virtue exhibited in the Characters of departed Saints. Hence we find that our blessed Lord, when on Earth, propos’d his Example to his Followers—“Learn of me &c.” and hence also the holy Apostle recommends as patterns to the primitive Christians the Characters of those departed Worthies who “thro’ Faith and Patience inherited the promisses.”
     Those who had the Happiness of being acquainted with Her whose much lamented Death gave rise to these Reflections, will not be offended at seeing so amiable a Character as hers modestly presented to publick view.
     Tho’ Mrs. Smith decended from very worthy and honourable Ancestors the pride of Parentage never found a place in her Heart: her true Dignity Sprung from a nobler Alliance. She “was born of God” and as a Christian was carefull without ostentation to walk in all the Commandments and Ordinances of the Lord blameless and to Teach the same to her family carefully avoiding that blind zeal for Trifles which so often alienates the affections of Christians and sours the sweetest Temper. In the various Social Relations of Wife, Mother and Mistress of a Family She was kind, tender and humane: but these soft and amiable Qualities appeared much more in obliging Actions than warm Expressions. In Sickness especially, her kind Assistance extended far beyond the limits of her Family or particular Connections. It was enough that the distressed was poor or a Stranger or Friendless to call her from her beloved retirement to their help and assistance; indeed it was
      in visiting and assisting the sick and Distressed that Mrs. Smith peculiarly excell’d. Her Tenderness and Attention were such as almost to prevent the Wishes of the Patient while the Chearfullness with which she administered to their Necessities “made languor smile and smothed the bed of Death.”
     In her Domestick Oeconomy she was a Pattern of Prudence and Industry and by imploying the Industrious Poor promoted at once the publick Good and that of individuals by the best kind of Charity.
     In her Relation to the Parish, as the Wife of their Minister She was remarkably Prudent and Discreet never intermedling as a Party in any of the little Feuds and Quarrels that might happen in the Parish: but on the contrary allways using her best endeavours to restore Peace and Friendship where they had been unhappily interrupted: And such was her great Prudence and her mild and friendly manner of address that the blessing of the Peace Maker was often hers. Her treatment of the Parishioners was with the utmost frankness and affability when she met them abroad and with the most friendly Hospitality when she entertained them at home. By such a Prudent, virtuous and kind behaviour she gained the universal love and Esteem of that worthy Community where she had for more than thirty years resided And where perhaps in all that time no Death was ever more sincerely or more universally lamented than hers. In the Course of life she was often visited by long and painfull Indispositions of
      body; but She received the visits of those harbingers of Death with Christian Fortitude: and when at last her constitution tender and delicate at best was forc’d to yield to the king of Terrors; even then she was not “afraid with any Amazment” but calmly resigned her Soul into the hands of her great Redeamer saying with the blessed St. Stephen “Lord Jesus receive my Spirit.” With these Words she clos’d the Mortal Drama, Her next were heard in heaven!
    